Title: To George Washington from Nicholas Simon van Winter and Lucretia Wilhelmina van Winter, 10 April 1784
From: Van Winter, Nicholas Simon,Van Winter, Lucretia Wilhelmina
To: Washington, George



Honoured Sir
Leydan in Holland 10th April 1784

From the Extremity of the Earth, Deign to accept, the Sincere Hommages of Two Persons more closely united by the Bonds of Mutual Affection than by those of Hymen; Admirers of Virtue, we were impelled by an irrestistable desire to testify to you our Veneration, as Soon as we were informed that your magnanimity of Soul had Shewn forth So conspicuously, in your relinquishing the Honourable charge of the Chief Command in the Armies of the Thirteen United States of North America, & in Preferring a rural life, to all the Charms that could allure an ambitious mind, a resolution worthy of the Grand Liberator of

his Country, & which has raised you in the Eyes of the World above the most illustrious Monarchs. But how can we make you Sensible of our admiration Since probably you are a Stranger to the Dutch Language? The zeal of my Spouse has Surmounted that embarrassing obstacle. She has ventured for the first time of her life to make Verse in a foreign language, for to make herself understood by the American Heroe, but She laments that She could not avail herself of her native language, Since in it She might have expressed herself with more Sublimity of Stile. Have the Goodness, Noble Sir, to let our Sentiments plead as an excuse for the faults of her Poetry; Last year about the latter end of Octr we Sent the original of the Inclosed Verses, to our Friend Mr Vogels, who Boasts an alliance with Mr Hillegas the Treasurer, & who has Since Married a Daughter in Law of Colo. Moulden’s at Philadelphia, but having never received any account of it from that time, we were apprehensive that the letter never arrived, this Consideration has induced us to take the liberty of Sending this by another Conveyance, Wishing to lose no opportunity of Demonstratg the Veneration that your Virtue, & that of your Illustrious & Dear Companion, has inspired us with, & which we though far Behind, will endeavour to follow, Preferring it to all the Grandeurs of the Earth, being content with a Happy independance in our own Country, & having no other ambition but that of Boasting one Day, that the Illustrious Washington has Deigned to Receive the Sincere Hommages of two persons, who will always be with the Most Profound Respect Noble Sir Your Very Hble Servts

Nicholas Simon Van Winter
Lucretia Wilhelmina Van Winter

